Citation Nr: 1746038	
Decision Date: 10/17/17    Archive Date: 10/31/17

DOCKET NO.  13-09 700	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for gastroesophageal reflux disease (GERD).

2.  Entitlement to service connection for a dental condition for compensation purposes.

3.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for cholelithiasis (gallstones).

4.  Entitlement to service connection for GERD.

5.  Entitlement to service connection for frostbite residuals of the left foot.

6.  Entitlement to service connection for frostbite residuals of the right foot.
  
7.  Entitlement to service connection for bilateral hearing loss.

8.  Entitlement to service connection for tinnitus.  
REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Elizabeth Jalley, Counsel


INTRODUCTION

The Veteran served on active duty from September 1974 to October 1983.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

A notice of disagreement was received in July 2011, a statement of the case was issued in February 2013, and a substantive appeal was received in April 2013.

In August 2016, the Veteran testified at a personal hearing before the undersigned Veterans Law Judge.  A transcript of this hearing was prepared and associated with the claims file.

A claim of service connection for a dental disability is also considered a claim for VA outpatient dental treatment.  Mays v. Brown, 5 Vet. App. 302, 306 (1993).  In dental claims, the RO adjudicates the claim for service connection and the VA Medical Center adjudicates the claim for outpatient treatment.  The regulation relating to service connection of dental conditions for treatment purposes was amended, effective February 29, 2012, in order to clarify existing regulatory provisions and to reflect the respective responsibilities of the Veterans Health Administration (VHA) and Veterans Benefits Administration (VBA) in determinations concerning eligibility for dental treatment.  See Proposed Rules, Dental Conditions, 76 Fed. Reg. 14,600 (Mar. 17, 2011); Final Rule, Dental Conditions, 77 Fed. Reg. 4469 (Jan. 30, 2012).  The amended version of 38 C.F.R. § 3.381 now clarifies that VBA will adjudicate a claim for service connection of a dental condition for treatment purposes after VHA determines that a veteran meets the basic eligibility requirements of 38 C.F.R. § 17.161 and requests that VBA make a determination on relevant questions.  38 C.F.R. § 3.381(a).  Here, the RO has not had the opportunity to refer the claim to VHA for consideration of service connection for a dental disability for purposes of VA outpatient treatment.  
The issue of entitlement to service connection for VA outpatient dental treatment purposes has been raised by the record but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2016).

This appeal, aside from the reopened issue of whether new and material evidence has been received to reopen the claim of entitlement to service connection for GERD and aside from the denied issue of entitlement to service connection for a dental condition for compensation purposes, is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The claim of entitlement to service connection for GERD was most recently denied in a December 2000 rating decision; this decision was not appealed and is final.

2.  When considered by itself or in connection with the evidence previously assembled, the evidence received since the December 2000 rating decision relates to an unestablished fact necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim of entitlement to service connection for GERD.

3.  The Veteran's dental condition did not result in loss of substance of the body of the maxilla or mandible due to trauma or disease such as osteomyelitis rather than as a result of periodontal disease.


CONCLUSIONS OF LAW

1.  New and material evidence has been added to the record since the December 2000 rating decision; thus, the claim of entitlement to service connection for GERD is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. §§ 3.156, 20.1103 (2016).

2.  The criteria for service connection for a dental condition for compensation purposes were not met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 4.150 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  New and Material Evidence 

A decision of the RO becomes final and is not subject to revision on the same factual basis unless a notice of disagreement is filed within one year of the notice of decision.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2016).  If a claim of entitlement to service connection has been previously denied and that decision became final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim.  38 U.S.C.A. § 5108 (West 2014); see Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2016).

In the case at hand, the issue of entitlement to service connection for GERD was denied by the RO in a December 2000 rating decision.  One basis of the December 2000 denial was that no current GERD disability had been diagnosed.  

Since the final denial, a January 2011 record from the Veteran's private physician noting an impression of GERD has been associated with the claims file.  This evidence is new in that it was not of record at the time of the December 2000 denial.  It is material in that it contains a current indication of a GERD diagnosis.  Therefore, new and material evidence has been received, and the claim of entitlement to service connection for GERD is reopened.

II.  Service Connection

VA's duty to notify was satisfied by a letter that was sent to the Veteran in January 2011.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  

All relevant, obtainable evidence has been associated with the claims file to fulfill VA's duty to assist.  38 U.S.C.A. § 5103A.

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2016).

To establish a right to compensation for a present disability, a veteran must show (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or  injury; and (3) a causal relationship, or nexus, between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Dental disorders are treated differently than other medical disorders in the VA benefits system.  See 38 U.S.C.A. § 1712 (West 2014); 38 C.F.R. §§ 3.381, 17.161 (2016).  Under current VA regulations, compensation is only available for certain types of dental and oral conditions listed under 38 C.F.R. § 4.150 (2016).  These conditions include various problems of the maxilla, mandible, or temporomandibular articulation, loss of whole or part of the ramus, loss of the condyloid process or coronoid process, loss of the hard palate, or loss of teeth due to loss of substance of the body of the maxilla or mandible due to trauma or disease such as osteomyelitis rather than as a result of periodontal disease.  See 38 C.F.R. § 4.150.  Treatable carious teeth, replaceable missing teeth, dental or alveolar abscesses, and periodontal disease are not considered disabling conditions, and may be considered service connected solely for establishing eligibility for VA outpatient dental treatment.  See 38 C.F.R. § 3.381(a) (2016).

At his hearing, the Veteran reported that it was written at the bottom of his DD Form 214 that he still had dental work that needed to be finished.  He also testified that he "had an overbite with biting my teeth in two and eventually that's what happened.  My teeth broke.  I have a tendency to grind [my] teeth when [I] sleep and eventually I broke my front teeth in half."  He expressly testified that he is appealing for dental treatment as opposed to trauma.  

The evidence does not reflect that the Veteran suffered any of the types of conditions that are described above as eligible for compensation, as there was no indication that he lost his teeth due to loss of substance of the body of the maxilla or mandible due to trauma or disease such as osteomyelitis rather than as a result of periodontal disease.  

Therefore, entitlement to service connection for a dental condition for compensation purposes is not warranted.

The Board has considered the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, the claim is not in equipoise.  See 38 U.S.C.A.  § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  Accordingly, the claim must be denied.


ORDER

New and material evidence having been received, the claim of entitlement to service connection for GERD is reopened; to this extent only, the claim is granted.

Entitlement to service connection for a dental condition for compensation purposes is denied.


REMAND

Before the remaining issues on appeal may be adjudicated, the Board finds it necessary to remand this appeal for additional development.  

The record reflects that very few pages of VA medical records have been associated with the claims file.  The Veteran testified that he receives treatment for his feet at the VA Medical Center (VAMC) in Augusta, thus indicating that he is currently receiving medical treatment through VA.  (See Board Hearing Transcript, page 5.)  A remand is therefore necessary in order to obtain all outstanding VA medical records.

A VA examination is necessary for the hearing loss and tinnitus claims.  The hearing loss claim was denied by the AOJ because the Veteran was found to have no hearing loss disability on a February 2011 VA examination.  However, the Veteran contends that the condition has worsened since the examination.  The negative etiology opinion for the tinnitus was based on the lack of a diagnosable hearing loss disability for VA purposes.  The Board will afford the Veteran another VA examination.  

VA examinations and etiology opinions are necessary for the cholelithiasis and GERD claims, given the indications of symptoms of one or both of these disabilities in service.

The Veteran has claimed that he suffered cold weather injuries due to the conditions in which he served in Berlin.  (See Board Hearing Transcript, pages 4-5.)  On remand, the Veteran's complete service personnel records should be obtained and appropriate attempts should be made to corroborate the Veteran's reports of having served in extreme cold weather.  The Veteran should also be scheduled for an examination in connection with the claims of entitlement to service connection for frostbite residuals to the left and right feet.

Accordingly, the case is REMANDED for the following action:

1.  Obtain all outstanding VA medical records and associate them with the claims file.

2.  Obtain the Veteran's complete service personnel records and associate them with the claims file.

3.  The AOJ should take all appropriate steps to corroborate the Veteran's reports of having served in extreme cold weather in Berlin.  

4.  Following completion of the first four instructions above, schedule the Veteran for an appropriate VA examination in regard to the GERD and cholelithiasis disability claims.  The Veteran's file should be made available for review by the examiner.  The examiner should review the file and this fact should be noted in the accompanying medical report.

The examiner must diagnose any current pertinent disabilities and opine as to whether it is at least as likely as not (i.e., a 50 percent or greater probability) that any such disabilities are related to his military service.  

Any opinion expressed by the VA examiner should be accompanied by a complete rationale.  If the VA examiner is unable to offer an opinion without resorting to speculation, a thorough explanation as to why an opinion cannot be rendered should be provided.

5.  Following completion of the first four instructions above, schedule the Veteran for an appropriate VA examination in regard to the bilateral hearing loss and tinnitus claims.  The Veteran's file should be made available for review by the examiner.  The examiner should review the file and this fact should be noted in the accompanying medical report.

The examiner must diagnose any current bilateral hearing loss and tinnitus and opine as to whether it is at least as likely as not (i.e., a 50 percent or greater probability) that any such disabilities are related to his military service.  The Board notes that the Veteran was found not to have a hearing loss disability for VA purposes at his February 2011 VA examination.  If a current hearing loss disability is diagnosed on examination, the examiner should address whether delayed onset hearing loss may be associated with the Veteran's in-service noise exposure.

For purposes of this remand, the Veteran's reports of noise exposure during his service in the infantry as described at his Board hearing are considered to be credible.

Any opinion expressed by the VA examiner should be accompanied by a complete rationale.  If the VA examiner is unable to offer an opinion without resorting to speculation, a thorough explanation as to why an opinion cannot be rendered should be provided.

6.  Following completion of the first four instructions above, schedule the Veteran for an appropriate VA examination in regard to the claims of entitlement to service connection for frostbite residuals to the left and right feet.  The Veteran's file should be made available for review by the examiner.  The examiner should review the file and this fact should be noted in the accompanying medical report.

The examiner must diagnose any current pertinent disabilities of the left and the right feet and must make express findings as to whether the Veteran has current disabilities of the left or right foot that are consistent with residuals of cold weather injuries.  The examiner must opine as to whether it is at least as likely as not (i.e., a 50 percent or greater probability) that any such disabilities are related to his reported exposure to cold weather in Berlin during his military service.  

Any opinion expressed by the VA examiner should be accompanied by a complete rationale.  If the VA examiner is unable to offer an opinion without resorting to speculation, a thorough explanation as to why an opinion cannot be rendered should be provided.

7.  After the development requested above has been completed, again review the record.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  Thereafter, the case should be returned to the Board, if in order.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


